Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   DETAILED ACTION
	Response to Amendment
1.	This office action is in response to Applicant's communication filed April 27, 2022.  This amendment has been entered and carefully considered.  Claims 1-20 are presented for examination and pending in the application.  

2. 	The Information Disclosure Statements filed 04/21/22; 05/03/22; 05/24/22; 05/31/22; 06/09/22; 06/15/22; 06/30/22 and 07/05/22 have been reviewed and considered by the Examiner. 

3.	Applicant's arguments filed with respect to the pending claims 1-20 on April 27, 2022 have been considered; however they are not deemed to be persuasive.  The rejection is hereby updated and maintained.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. 	Claims 1, 2, and 14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ping (US 2019/0265764), in view of Fillingim (US 2012/0066439), and in view of Wyatt (US 2007/0140030),
	With respect to independent claim 1, Ping recites
A method, comprising: (para 0002)
measuring, by a temperature sensor configured in a data storage device, a temperature of the data storage device; (the disclosure of “The memory storage device may include a first temperature sensor configured to detect a temperature of the memory cells” (para 0007) suggests that detecting a temperature of the memory cells means that the method uses the temperature sensor to measure the temperature of the memory cells of the memory storage device)
determining a set of operating parameters that identify an operating condition of the data storage device; (the disclosure of “The memory storage device may dynamically changes a set of operational parameters in response to the thermal management setting determined by the artificial intelligence system” (para 0007) suggests that the method determines the set of operational parameters that determines the performance and/or power consumption of the memory storage device #204 (para 0057). The performance and/or power consumption may be considered as an operating condition of the memory storage device)
determining, (disclosing the controller processor #214 determines/schedules data accesses or garbage operation (para 0063)) using an artificial neural network in the data storage device and (disclosing the method, using an artificial intelligence system the memory storage device included in the memory storage device (para 0007), which includes a neural network (para 0038) considered as an artificial neural network (paras 0005 and 0059), performs a number of functions, including changing the speed of access operations, postponing the garbage collection, or pre-fetching data (para 0063)) based on the set of operating parameters, (in response to a change from the set of operational parameters to a new set of operational parameters #238 (para 0063)) timing of workload operations as requested in a processor, and garbage collection operations of the data storage device (disclosing managing heat generated by the memory storage device #204 to schedule speed of data accesses or garbage collection (paras 0063 and 0065). Data accesses are data access operations, and since speed of data accesses or garbage collection proportional to time; thereby, the speed includes timing of workload operations or garbage collection operations. The data accesses, which are considered as workload operations, are from the processor #102 (para 0029)) to generate an operation schedule for a period of time, (disclosing changing the speed of access operations, postponing the garbage collection, or pre-fetching data represents an operation schedule; and the actions of changing the speed of access operations, postponing the garbage collection, or pre-fetching data indicates that the above schedule may be generated for the operations above in a period of time (paras 0063 and 0065; see also the Abstract))
wherein the operation schedule is configured to adjust a performance of the data storage device in the period of time without the temperature of the data storage device going above a threshold; and (the disclosure of “if the predicted future temperature 234 is below or at a given threshold value, the AI system 216 may instruct the memory storage device 204 to increase performance, even if more heat is generated” (para 0065; see also para 0063) suggests that the method manages the operation schedule, including adjusting performance of the memory storage device in the period of time while keeping the temperature of the memory storage device below a threshold)
performing, by the data storage device, operations according to the operation schedule. (disclosing in response to the new set of operational parameters #238, the memory storage device performs operations, including access operations, garbage collection operation, or pre-fetching data accordingly (para 0063))
Ping recites
 scheduling timing of workload operations as requested in a processor, and garbage collection operations of the data storage device
But Ping does not explicitly recite
 scheduling timing of workload operations as requested in a queue, and garbage collection operations and wear leveling operations of the data storage device
However, Fillingim discloses a method for issuing commands from a queue in a sequence to access the banks #214 at an optimized performance (para 0186), and performing wear leveling that may “include use of log-based sequentially writing to the storage media 110” (para 0063). Therefore, the method is analogous to what has been done by Ping. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for adjusting performance of the memory storage device of Ping, to include the method of issuing access and wear leveling requests of Fillingim. Therefore, the combination discloses scheduling timing of workload operations as requested in a queue, and garbage collection operations and wear leveling operations of the data storage device. The person of ordinary skill in the art would have been motivated to apply the modification for reliably determining an amount of time to warrantee or guarantee the storage device; and thereby, increased lifetime of the storage device (Fillingim, abstract))
Ping recites
	to adjust a performance of the data storage device
But Ping does not explicitly recite
to optimize a performance of the data storage device
However, Wyatt discloses a method for thermal management of a memory device (abstract), comprising optimizing performance of the memory device within a thermal constraint considered as a threshold (para 0048), analogous to what has been done by Ping.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for adjusting performance of the memory storage device of Ping, to include the method for optimizing performance of the memory device of Wyatt. Therefore, the combination discloses to optimize a performance of the data storage device. The person of ordinary skill in the art would have been motivated to apply the modification for achieving reduced guardbanding, and thus, improved data rate performance (Wyatt, para 0090))

	With respect to claim 2, Ping recites
The method of claim 1, wherein the operation schedule identifies a pattern of operations (disclosing identifying a pattern of operations (paras 0047 and 0065)) of different types to be executed in the data storage device within the period of time. (the pattern of operations may include write operations, read operations, garbage collection operation, or pre-fetch operation to be executed in the memory storage device within the period of time above (paras 0030 and 0063))

With respect to independent claim 14, Ping recites
A data storage device, comprising: (disclosing a computing device may include a memory storage device (para 0008))
one or more memory components configured to store data; (disclosing the memory storage device is to store data (para 0008))
a host interface configured to receive an input data stream and provide an output data stream; (disclosing the processor #102 writes data to memory storage device #104 (paras 0029-0030). The processor #102 is assumed to have an I/O interface for communications; the I/O interface may be considered as a host interface that receives data and outputs data. Since the processor #102 may be a processor #410 of a camera, then the I/O interface may receive a stream of data and output a stream of data (para 0082))
a temperature sensor configured to measure a temperature of the data storage device; (Ping, the disclosure of “The memory storage device may include a first temperature sensor configured to detect a temperature of the memory cells” (para 0007) suggests that detecting a temperature of the memory cells means that the method uses the temperature sensor to measure the temperature of the memory cells of the memory storage device)
a controller (para 0008; fig. 1) configured to determine a set of operating parameters that identify an operating condition of the data storage device; and (the disclosure of “The memory storage device may dynamically changes a set of operational parameters in response to the thermal management setting determined by the artificial intelligence system” (para 0007) suggests that the method determines the set of operational parameters that determines the performance and/or power consumption of the memory storage device #204 (para 0057). The performance and/or power consumption may be considered as an operating condition of the memory storage device)
an inference engine configured to schedule, (disclosing the controller processor #214 schedules data accesses or garbage operation (para 0063); therefore, the controller processor #214 may comprise a component that performs scheduling, and the component may be considered as an interface engine) using an artificial neural network in the data storage device and (disclosing the method, using an artificial intelligence system the memory storage device included in the memory storage device (para 0007), which includes a neural network (para 0038) considered as an artificial neural network (paras 0005 and 0059), performs a number of functions, including changing the speed of access operations, postponing the garbage collection, or pre-fetching data (para 0063)) based on the set of operating parameters, (in response to a change from the set of operational parameters to a new set of operational parameters #238 (para 0063)) timing of workload operations as requested in a processor and garbage collections the data storage device (disclosing managing heat generated by the memory storage device #204 to schedule speed of data accesses or garbage collection (paras 0063 and 0065). Data accesses are data access operations, and since speed of data accesses or garbage collection proportional to time; thereby, the speed includes timing of workload operations or garbage collection operations. The data accesses, which are considered as workload operations, are from the processor #102 (para 0029)) to generate an operation schedule for a period of time of processing the input data stream and the output data stream, (disclosing changing the speed of access operations, postponing the garbage collection, or pre-fetching data represents an operation schedule; and the actions of changing the speed of access operations, postponing the garbage collection, or pre-fetching data indicates that the above schedule may be generated for the operations above in a period of time (paras 0063 and 0065; see also the Abstract))
 wherein the operation schedule is configured to adjust a performance of the data storage device in the period of time without the temperature of the data storage device going above a threshold. (the disclosure of “if the predicted future temperature 234 is below or at a given threshold value, the AI system 216 may instruct the memory storage device 204 to increase performance, even if more heat is generated” (para 0065; see also para 0063) suggests that the method manages the operation schedule, including adjusting performance of the memory storage device in the period of time while keeping the temperature of the memory storage device below a threshold)
Ping recites
to schedule timing of workload operations as requested in a processor and garbage collections of the data storage device
But Ping does not explicitly recite
to schedule timing of workload operations as requested in a queue, and garbage collections and wear leveling operations of the data storage device
However, Fillingim discloses a method for issuing commands from a queue in a sequence to access the banks #214 at an optimized performance (para 0186), and performing wear leveling that may “include use of log-based sequentially writing to the storage media 110” (para 0063). Therefore, the method is analogous to what has been done by Ping. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for adjusting performance of the memory storage device of Ping, to include the method of issuing access and wear leveling requests of Fillingim. Therefore, the combination discloses scheduling timing of workload operations as requested in a queue, and garbage collection operations and wear leveling operations of the data storage device. The person of ordinary skill in the art would have been motivated to apply the modification for reliably determining an amount of time to warrantee or guarantee the storage device; and thereby, increased lifetime of the storage device (Fillingim, abstract))
Ping recites
the operation schedule is configured to adjust a performance of the data storage device in the period of time without the temperature of the data storage device going above a threshold
But Ping does not explicitly recite
the operation schedule is configured to optimize a performance of the data storage device in the period of time without the temperature of the data storage device going above a threshold
However, Wyatt discloses a method for thermal management of a memory device (abstract), comprising optimizing performance of the memory device within a thermal constraint considered as a threshold (para 0048), analogous to what has been done by Ping.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for adjusting performance of the memory storage device of Ping, to include the method for optimizing performance of the memory device of Wyatt. Therefore, the combination discloses the operation schedule is configured to optimize a performance of the data storage device in the period of time without the temperature of the data storage device going above a threshold. The person of ordinary skill in the art would have been motivated to apply the modification for achieving reduced guardbanding, and thus, improved data rate performance (Wyatt, para 0090))

6. 	Claims 3-5 are rejected under AIA  35 U.S.C. as being unpatentable over Ping (US 2019/0265764), in view of Fillingim (US 2012/0066439), and in view of Wyatt (US 2007/0140030), as applied to claim 2 above, in view of Ki (US 2019/0179685)
With respect to claim 3, Ping recites
The method of claim 2, wherein the operations of the different types include operations for maintenance. (disclosing the operations of the different types may include garbage collection operations considered as a maintenance operation (paras 0057 and 0063)
Ping recites
the operations of the different types include operations for maintenance
But Ping does not explicitly recites
the operations of the different types include operations for background maintenance
However, Ki discloses a method for a solid state memory system to perform operations of different types, including read operation, write operation (para 0028), and background maintenance operations, comprising garbage collection operation (para 0037), analogous to what has been done by Ping.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for garbage collection operation of Ping, to include the method for performing background maintenance operation of Ki. Therefore, the combination discloses the operations of the different types include operations for background maintenance. The person of ordinary skill in the art would have been motivated to apply the modification for performing the maintenance operations in the background so as to save power and CPU or processing time for other tasks, including read and write operations; and thereby, improved performance of the memory storage device (Ki, para 0037))

	With respect to claim 4, the combination of Ping and Ki recites
The method of claim 3, wherein the operations for background maintenance includes garbage collection and wear leveling. (Ki, disclosing the background maintenance includes garbage collection operation and wear leveling operation (para 0037))

With respect to claim 5, the combination of Ping and Ki recites
The method of claim 3, wherein the operations of the different types include read operations, write operations, or erase operations, or any combination therein. (Ping, disclosing the operations of different types include read operation, write operation (para 0029), and erase operation (para 0057); Ki, para 0037)

7. 	Claims 6-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ping (US 2019/0265764), in view of Fillingim (US 2012/0066439), in view of Wyatt (US 2007/0140030), and in view of Ki (US 2019/0179685), as applied to claim 5 above, in view of Kohler et al. (US 2009/0141575, hereafter Kohler)
With respect to claim 6, Ping recites
The method of claim 5, wherein the operation schedule further identifies scheduled times within the period of time. (Ping, the operation schedule adjusts memory operations (para 0063) and the frequency of the garbage operation (para 0057) over a period of time.
Ping recites
the operation schedule further identifies scheduled times within the period of time
But Ping does not explicitly recite
the operation schedule further identifies scheduled idle times within the period of time
	However, Kohler discloses a method for periodically providing an idle cycle during operating the eDRAM in order to prevent the temperature of the eDRAM from exceeding a hottest temperature considered as a threshold (paras 0016 and 0031). Thus, this method is analogous to what has been done by Ping.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for scheduling memory operations of Ping, to include the method for periodically inserting an idle cycle during operating the eDRAM of Kohler. Therefore, the combination discloses the operation schedule further identifies scheduled idle times within the period of time. The person of ordinary skill in the art would have been motivated to apply the modification for improved data transfer rates between the user system and the memory (Kohler, para 0001))

With respect to claim 7, Ping recites
The method of claim 6, further comprising: predicting at least part of the operations of different types based on the operating parameters using the artificial neural network. (disclosing the artificial intelligence (AI) #134 may recognize a memory access pattern based on its prediction of a future temperature (para 0047); and that means the AI system may predict at least part of the operations of different types based on the operating temperature)


With respect to claim 8, Ping recites
The method of claim 7, further comprising: selecting, by the data storage device, the operation schedule from a plurality of schedules to optimize performance of the data storage device without causing the temperature to exceed the threshold. (the disclosure of “the AI system 134 may see the workflow 142 (e.g., read/write requests) before the memory storage device 104 processes them) and generates the heat)” (para 0047) suggests that the memory storage device may perform data access operation, such as read/write operations, garbage collection operation, or pre-fetch operation under the operating temperature determined by the thermal management setting by the AI system; wherein the operating temperature may be set to be less than a threshold (paras 0048, 0063, and 0065; see also para 0008))

With respect to claim 9, the combination of Ping and Wyatt recites
The method of claim 7, further comprising: searching, by the data storage device, (disclosing the memory storage device “may dynamically changes a set of operational parameters in response to the thermal management setting determined by the artificial intelligence system” (para 0007); wherein the operational parameters include “a size of a read/write unit, a size of an erase unit, a size of a read buffer, and a size of a write buffer, a throttling threshold, an amount of memory cell utilization, a cache size and a frequency of garbage collection” (para 0057). Since these operational parameters #238 “may affect, at least in part, the performance and/or power consumption of the memory storage device 204. As a result, these operational parameters 238 may affect the amount of heat generated by the memory storage device 204” (para 0057); thereby, by selecting a set of operational parameters the disclosures suggests that the memory storage device select a corresponding operation schedule that affects the performance according to the temperature predicted by the AI system. In other words, the memory storage device searches for the corresponding operation schedule (paras 0040 and 0063) the operation schedule to optimize performance of data storage device (Wyatt discloses a method for thermal management of a memory device (abstract), comprising optimizing performance of the memory device within a thermal constraint considered as a threshold (para 0048))
by generating different operation schedules to control the operations of the data storage device; (in addition to select a set of operational parameters above, the disclosure of “the controller processor 214 may cause data accesses to be performed more slowly, or garbage collection to be postponed, or data to be pre-fetched” (Ping, para 0063) suggests that the data accesses, which include read operations and write operations, have different patterns or operation schedules. The garbage collection operations have different operation schedules because the garbage collection operations may be carried out or postponed. Thereby, all the different operation schedules are generated by the controller processor #214 of the memory storage device)
predicting temperatures of the data storage device in executing operations according to the different operation schedules; and (Ping, the disclosure of “if the workflow 142 is similar to one that preceded a previous higher temperature, the AI system 134 may recognize this and predict that a future higher temperature may occur … the workflow 142 may indicate that the memory addresses are being accessed that were accessed before a heavy workflow started last time, or a pattern of memory requests are occurring that have the same pattern as a previous high workload event, and so on … the AI system 134 may engage in pattern recognition or other predictive technique” (para 0047; see also para 0065) suggests that the AI system predicts temperatures of the memory storage device for executing operations according to different operation schedules)
selecting the operation schedule from the different operation schedules based on performance levels of operation schedules and predicted temperatures of the operation schedules.  (from the rejection above, the memory storage device selects an operation schedule among a plurality of operation schedules by selecting corresponding set of operational parameters among a plurality set of operational parameters based on performance of the memory storage device #204 and predicted temperatures (Ping, para 0057; see also paras 0063 and 0065)) 

With respect to claim 10, Ping recites
The method of claim 9, further comprising: training, in the data storage device, the artificial neural network to predict the operation schedule based on the set of operating parameters. (disclosing training the AI system #216 to predict temperature (para 0064); and based on the predicted temperature, a set of operational parameters is generated (paras 0007), wherein the operational parameters include “a size of a read/write unit, a size of an erase unit, a size of a read buffer, and a size of a write buffer, a throttling threshold, an amount of memory cell utilization, a cache size and a frequency of garbage collection” (para 0057). Since the set of operational parameters defines an operation schedule; and thereby, disclosing training the AI system #216 to predict the operation schedule based on the set of operational parameters)

8. 	Claim 11 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ping (US 2019/0265764), in view of Fillingim (US 2012/0066439), in view of Wyatt (US 2007/0140030), and in view of Ki (US 2019/0179685), as applied to claim 5 above, in view of Venkatesh (US 2021/0019633)
With respect to claim 11, Ping recites
The method of claim 5, wherein the operations of the different types include operations performed by a neural network accelerator according to an input data stream to the data storage device to generate an output data stream from the data storage device. (disclosing the operations of the different types comprise operations performed by the AI system #216 for storing data to and reading data from the memory storage device (paras 0065, 0029, and 0047)
Ping recites
the operations of the different types include operations performed by an artificial intelligence (AI) system according to an input data to the data storage device to generate an output data from the data storage device
But Ping does not explicitly recite
the operations of the different types include operations performed by a neural network accelerator according to an input data stream to the data storage device to generate an output data stream from the data storage device
However, Venkatesh discloses a method for a storage system comprises one or more AI accelerators, comprising the AI accelerator(s) processing input data stream #110, (fig. 1A, 1B, and relevant texts, para 0026), storing the processed data in storage device #126, and “the outputs that are stored by the storage device 126 can be retrieved or read from the storage device 126 as output data 112” (para0047). Thus, this method is analogous to what has been done by Ping.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for operating the AI system of Ping, to include the method for AI accelerators of Venkatesh. Therefore, the combination discloses the operations of the different types include operations performed by a neural network accelerator according to an input data stream to the data storage device to generate an output data stream from the data storage device. The person of ordinary skill in the art would have been motivated to apply the modification for reducing number of parameters, energy, and latency (Venkatesh, para 0002))

9. 	Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ping (US 2019/0265764), in view of Fillingim (US 2012/0066439), in view of Wyatt (US 2007/0140030), in view of Ki (US 2019/0179685), in view of Venkatesh (US 2021/0019633), as applied to claim 11 above, in view of Abeloe (US 10,242,665)
With respect to claim 12, the combination of Ping and Venkatesh recites
The method of claim 11, wherein the input data stream includes sensor data from one or more sensors of an apparatus; and (Venkatesh, disclosing the input data #110 includes data from a sensor of an apparatus (para 0030 and abstract))
the output data stream includes inference results generated by the neural network accelerator from the sensor data. (Venkatesh, disclosing the output data stream comprises intermediate data generated by the network neural accelerator. The intermediate data may be considered as inference results (para 0040)
Ping recites
the input data stream includes sensor data from one or more sensors of an apparatus
But Ping does not explicitly recite
the input data stream includes sensor data from one or more sensors of an autonomous vehicle
However, Abeloe discloses a method for training a neural network deployed on an autonomous machine, comprising the neural network receiving a training data set generated by the sensors of the autonomous machine (col. 3, lines 11-27), analogous to what has been done by Ping. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for operating the AI system of Ping, to include the method for training the neural network of Abeloe. Therefore, the combination discloses the operations of the different types include operations performed by a neural network accelerator according to an input data stream to the data storage device to generate an output data stream from the data storage device. The person of ordinary skill in the art would have been motivated to apply the modification for adaptively reducing mistakes or incorrect output; and thereby, improved performance of the autonomous machines (Abeloe, col. 1, lines 50-60))

10. 	Claim 13 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ping (US 2019/0265764), in view of Fillingim (US 2012/0066439), in view of Wyatt (US 2007/0140030), in view of Ki (US 2019/0179685), in view of Venkatesh (US 2021/0019633), and in view of Abeloe (US 10,242,665), as applied to claim 12 above, in view of Bang et al. (US 2021/0064054, hereafter Bang)
With respect to claim 13, the combination of Ping and Abeloe recites
The method of claim 12, wherein the operating parameters includes a temperature of the autonomous vehicle, (Abeloe, disclosing sensor data may include temperature of the autonomous vehicle (col. 7, lines 21-44)) a speed of the autonomous vehicle, (Abeloe, disclosing “a wheel speed sensor for each wheel” of the autonomous machine (col. 27, line 20). The wheel speed sensor measures the speed of the wheel; and thereby, the speed of the autonomous machine) a location of the autonomous vehicle, (Abeloe, the disclosure of “The available data includes the map data, traffic data, GPS location information, and/or output data from various sensors shown in connection with FIG. 20” (col.28, lines 54-56) suggests that the data includes a location of the autonomous machine/vehicle) an input from a sensor configured on the autonomous vehicle, (Abeloe, col. 17, lines 65-67 and col. 18 lines 1-15) a status of a vehicle control, (Abeloe, disclosing the status of control of the autonomous vehicle (col. 27, lines 46-55))
a status of an infotainment system of the autonomous vehicle, or a status of an advanced driver assistance system of the autonomous vehicle, or any combination thereof. (Abeloe, disclosing data includes status of control functions (col. 25, lines 54-67 and col. 26, lines 1-22) of communication devices, including cell phone and radio (col. 27, lines 44-55)
The combination of Ping and Abeloe recites
the operating parameters includes a temperature of the autonomous vehicle
the operating parameters includes a status of a communication device
But the combination of Ping and Abeloe does not explicitly recite
the operating parameters includes an environmental temperature of the autonomous vehicle
the operating parameters includes a status of an infotainment system of the autonomous vehicle, or a status of an advanced driver assistance system of the autonomous vehicle, or any combination thereof
However, Bang discloses a method for operating the autonomous vehicle, comprising recording the vehicle status information from sensors (abstract). The status information includes ambient temperature (para 0324), advanced driver assistance system (para 0332), and the infotainment system of the autonomous vehicle (para 0338). Thus, this method is analogous to what has been done by the combination of Ping and Abeloe.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for operating the autonomous machine of the combination of Ping and Abeloe, to include the method for operating the autonomous vehicle of Bang. Therefore, the combination discloses the operating parameters includes an environmental temperature of the autonomous vehicle, a status of an infotainment system of the autonomous vehicle, or a status of an advanced driver assistance system of the autonomous vehicle, or any combination thereof. The person of ordinary skill in the art would have been motivated to apply the modification for promoting driver's convenience, and a safety function for enhancing safety of the driver and/or pedestrians (Bang, para 0005))

11. 	Claims 15-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ping (US 2019/0265764), in view of Fillingim (US 2012/0066439), and in view of Wyatt (US 2007/0140030), as applied to claim 14  above, in view of Pfeiffer et al. (US 2021/0056323)
With respect to claim 15, Ping recites
The data storage device of claim 14, wherein the artificial neural network includes a particular neural network. (disclosing the artificial intelligence system comprises an artificial neural network, a deep feedforward neural network, a deep recurrent neural network, and etc. (paras 0037-0038)
Ping recites
the artificial neural network includes a particular neural network
But Ping does not explicitly recite
the artificial neural network includes a spiking neural network
However, Pfeiffer discloses the artificial intelligence module comprises a spiking neural network (para 0015), analogous to what has been done by Ping. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for the artificial intelligence system of Ping, to include the spiking neural network of Pfeiffer. Therefore, the combination discloses the artificial neural network includes a spiking neural network. The person of ordinary skill in the art would have been motivated to apply the modification for improving performance of the artificial intelligence system (Pfeiffer, para 0015))

With respect to claim 16, Ping recites
The data storage device of claim 15, wherein the data storage device is configured in a vehicle; and (disclosing the memory storage device #204 may be incorporated in electrical cars (para 0003; fig. 2))
the operation schedule is determined based at least in part on operating parameters of the vehicle. (disclosing changing the speed of access operations, postponing the garbage collection, or pre-fetching data represents an operation schedule; and the actions of changing the speed of access operations, postponing the garbage collection, or pre-fetching data indicates that the above schedule may be generated for the operations above in a period of time (paras 0063 and 0065; see also the Abstract)). In response to the new set of operational parameters #238, the memory storage device performs operations according to the operation schedule, the operations may include access operations, garbage collection operation, or pre-fetching data accordingly (para 0063))

12. 	Claims 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ping (US 2019/0265764), in view of Abeloe (US 10,242,665), and in view of Wyatt (US 2007/0140030), and in view of Pfeiffer et al. (US 2021/0056323), as applied to claim 15 above, in view of Venkatesh (US 2021/0019633)
With respect to claim 17, Ping recites
The data storage device of claim 15, wherein the inference engine includes a mechanism configured to perform scheduling. (disclosing the controller processor #214 schedules data accesses or garbage operation (para 0063); therefore, the controller processor #214 may comprise a component that performs scheduling, and the component may be considered as the inference engine (see also para 0037))
Ping recites
the inference engine includes a mechanism configured to perform scheduling
But Ping does not explicitly recite
the inference engine includes a neural  network accelerator configured to perform matrix arithmetic computations more efficiently than the controller
However, Venkatesh discloses a method for a storage system comprises one or more AI accelerators, comprising the AI accelerator(s) (fig. 1A, 1B, and relevant texts, para 0026) that performs matrix arithmetic computations using a systolic array of processing elements (PE) (paras 0043 and 0050). Such computations carried out by the systolic array are considered more efficiently than that of the controller, because the controller does not include an array of processors, and thus, it does not provide the computing capability of a systolic array. Thus, this method is analogous to what has been done by Ping.)
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for operating the AI system of Ping, to include the method for AI accelerators of Venkatesh. Therefore, the combination discloses the inference engine includes a neural network accelerator configured to perform matrix arithmetic computations more efficiently than the controller. The person of ordinary skill in the art would have been motivated to apply the modification for reducing number of parameters, energy, and latency (Venkatesh, para 0002))

13. 	Claim 18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Ping (US 2019/0265764), in view of Bang et al. (US 2021/0064054, hereafter Bang), in view of Abeloe (US 10,242,665), in view of Fillingim (US 2012/0066439), and further in view of Wyatt (US 2007/0140030).
With respect to independent claim 18, Ping recites
A vehicle, comprising: a set of sensors configured to generate sensor data; and  (disclosing the memory storage device #204 comprises temperature sensors that detect the temperature of one or more parts  of the memory storage device and current temperature of the controller processor #214 (para 00580))
a computer system (paras 0036 and 0026) configured to generate, based on the sensor data, control signals (disclosing generating memory commands based on sensor data for the memory storage device (paras 0029, 0041, and 0065) for the vehicle in driving, (para 0003))
the computer system including a data storage device, (Ping, disclosing the computer system comprises the memory storage device (abstract; para 0082) the data storage device comprising: one or more memory components; (disclosing a computing device, which includes a memory storage device (para 0008); and a camera, which may comprise at least a memory storage device for storing data, including image (para 0082))
a host interface configured to receive an input data including at least a portion of the sensor data and provide an output data stream; (Ping, disclosing the processor sending read and/or write commands to the memory storage device #104; and that means the read and write commands are being sent for interfacing with the memory storage device #104. The point or place where the read/write commands being sent out from the processor to the memory storage device #104 may be considered as a processor interface or a host interface. Disclosing receiving a set of operational parameters from sensors, and the set of operational parameters may be considered as a stream of data) 
a temperature sensor configured to measure a temperature of the data storage device; (Ping, the disclosure of “The memory storage device may include a first temperature sensor configured to detect a temperature of the memory cells” (para 0007) suggests that detecting a temperature of the memory cells means that the method uses the temperature sensor to measure the temperature of the memory cells of the memory storage device)
a controller (para 0008) configured to determine a set of operating parameters that identify an operating condition of the data storage device; and (the disclosure of “The memory storage device may dynamically changes a set of operational parameters in response to the thermal management setting determined by the artificial intelligence system” (para 0007) suggests that the method determines the set of operational parameters that determines the performance and/or power consumption of the memory storage device #204 (para 0057). The performance and/or power consumption may be considered as an operating condition of the memory storage device)
an inference engine configured to schedule, (disclosing the controller processor #214 schedules data accesses or garbage operation (para 0063); therefore, the controller processor #214 may comprise a component that performs scheduling, and the component may be considered as an inference engine) using an artificial neural network in the data storage device and (disclosing the method, using an artificial intelligence system the memory storage device included in the memory storage device (para 0007), which includes a neural network (para 0038) considered as an artificial neural network (paras 0005 and 0059), performs a number of functions, including changing the speed of access operations, postponing the garbage collection, or pre-fetching data (para 0063)) based on the set of operating parameters, (in response to a change from the set of operational parameters to a new set of operational parameters #238 (para 0063)) timing of workload operations as requested in a processor, and garbage collection operations of the data storage device (disclosing managing heat generated by the memory storage device #204 to schedule speed of data accesses or garbage collection (paras 0063 and 0065). Data accesses are data access operations, and since speed of data accesses or garbage collection proportional to time; thereby, the speed includes timing of workload operations or garbage collection operations. The data accesses, which are considered as workload operations, are from the processor #102 (para 0029)) to generate an operation schedule for a period of time of processing the input data stream and the output data stream, (disclosing changing the speed of access operations, postponing the garbage collection, or pre-fetching data represents an operation schedule; and the actions of changing the speed of access operations, postponing the garbage collection, or pre-fetching data indicates that the above schedule may be generated for the operations above in a period of time (paras 0063 and 0065; see also the Abstract)) wherein the operation schedule is configured to adjust a performance of the data storage device in the period of time without the temperature of the data storage device going above a threshold. (the disclosure of “if the predicted future temperature 234 is below or at a given threshold value, the AI system 216 may instruct the memory storage device 204 to increase performance, even if more heat is generated” (para 0065; see also para 0063) suggests that the method manages the operation schedule, including adjusting performance of the memory storage device in the period of time while keeping the temperature of the memory storage device below a threshold)
Ping recites
to receive an input data 
But Ping does not explicitly recite
to receive an input data stream
Bang discloses receiving input from a plurality of cameras (para 0262); wherein data, which is image, from a camera may be considered as a stream of data. Thus, this method is analogous to what has been done by Ping.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for receiving input data of Ping, to include the method for operating the autonomous vehicle of Bang. Therefore, the combination discloses to receive an input data stream. The person of ordinary skill in the art would have been motivated to apply the modification for promoting driver's convenience, and a safety function for enhancing safety of the driver and/or pedestrians (Bang, para 0005))
Ping recites
a computer system configured to generate, based on the sensor data, control signals for the vehicle in driving
But Ping does not explicitly recite
a computer system configured to generate, based on the sensor data, control signals for the vehicle in autonomous driving
However, Abeloe discloses the autonomous vehicle comprises internal computing devices receiving data from sensors and cameras to generate control signals for controlling the vehicle (col. 27, lines 8-67 and col. 1-56; fig. 20 and relevant texts)), analogous to what has been done by Ping.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for operating the AI system of Ping, to include the method for training the neural network of Abeloe. Therefore, the combination discloses a computer system configured to generate, based on the sensor data, control signals for the vehicle in autonomous driving. The person of ordinary skill in the art would have been motivated to apply the modification for adaptively reducing mistakes or incorrect output; and thereby, improved performance of the autonomous machines (Abeloe, col. 1, lines 50-60))
Ping recites
to schedule timing of workload operations as requested in a processor and garbage collection operations of the data storage device
But Ping does not explicitly recite
to schedule timing of workload operations as requested in a queue, and garbage collection operations and wear leveling operations of the data storage device
However, Fillingim discloses a method for issuing commands from a queue in a sequence to access the banks #214 at an optimized performance (para 0186), and performing wear leveling that may “include use of log-based sequentially writing to the storage media 110” (para 0063). Therefore, the method is analogous to what has been done by Ping. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for adjusting performance of the memory storage device of Ping, to include the method of issuing access and wear leveling requests of Fillingim. Therefore, the combination discloses scheduling timing of workload operations as requested in a queue, and garbage collection operations and wear leveling operations of the data storage device. The person of ordinary skill in the art would have been motivated to apply the modification for reliably determining an amount of time to warrantee or guarantee the storage device; and thereby, increased lifetime of the storage device (Fillingim, abstract))
Ping recites
the operation schedule is configured to adjust a performance of the data storage device in the period of time without the temperature of the data storage device going above a threshold
But Ping does not explicitly recite
the operation schedule is configured to optimize a performance of the data storage device in the period of time without the temperature of the data storage device going above a threshold
However, Wyatt discloses a method for thermal management of a memory device (abstract), comprising optimizing performance of the memory device within a thermal constraint considered as a threshold (para 0048), analogous to what has been done by Ping.
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for adjusting performance of the memory storage device of Ping, to include the method for optimizing performance of the memory device of Wyatt. Therefore, the combination discloses the operation schedule is configured to optimize a performance of the data storage device in the period of time without the temperature of the data storage device going above a threshold. The person of ordinary skill in the art would have been motivated to apply the modification for achieving reduced guardbanding, and thus, improved data rate performance (Wyatt, para 0090))

14. 	Claims 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ping (US 2019/0265764), in view of Abeloe (US 10,242,665), in view of Fillingim (US 2012/0066439),  and in view of Wyatt (US 2007/0140030), as applied to claim 18 above, in view of in view of Pfeiffer et al. (US 2021/0056323)
With respect to claim 19, Ping recites
The vehicle of claim 18, wherein the artificial neural network includes a particular neural network; (disclosing the artificial intelligence system comprises an artificial neural network, a deep feedforward neural network, a deep recurrent neural network, and etc. (para 0038))
 the data storage device is further configured to generate training data and train the spiking neural network to generate the operation schedule. (disclosing training the AI system #216 to predict temperature (para 0064); and based on the predicted temperature, a set of operational parameters is generated (paras 0007), wherein the operational parameters include “a size of a read/write unit, a size of an erase unit, a size of a read buffer, and a size of a write buffer, a throttling threshold, an amount of memory cell utilization, a cache size and a frequency of garbage collection” (para 0057). Since the set of operational parameters defines an operation schedule; and thereby, disclosing training the AI system #216 to predict the operation schedule based on the set of operational parameters)
Ping recites
the artificial neural network includes a particular neural network
But Ping does not explicitly recite
the artificial neural network includes a spiking neural network
However, Pfeiffer discloses the artificial intelligence module comprises a spiking neural network (para 0015), analogous to what has been done by Ping. 
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for the artificial intelligence system of Ping, to include the spiking neural network of Pfeiffer. Therefore, the combination discloses the artificial neural network includes a spiking neural network. The person of ordinary skill in the art would have been motivated to apply the modification for improving performance of the artificial intelligence system (Pfeiffer, para 0015))

With respect to claim 20, Ping recites
The vehicle of claim 19, wherein the input data stream includes operating parameters of the vehicle; and (disclosing the controller processor #214 receives operational parameters to control the memory cells #212 (paras 0057 and fig. 2))
the operation schedule is determined based at least in part on the operating parameters. (disclosing the controller processor #214 schedules data accesses or garbage operation (para 0063)) in response to a change from the set of operational parameters to a new set of operational parameters #238 (para 0063)).

Response to Arguments
15. 	With respect to the remark, Applicant argued that:
 	(a) Wyatt is insufficient to cure the deficiency of Ping in meeting the requirement of “the operation schedule is configured to optimize a performance of the data storage device” (Applicant’s remark page 7, lines 2 et seq.).
 	(b)  Ping does not disclose “determining, .. timing of workload operations as requested in ...., to generate an operation schedule for a period of time”. More specifically, Ping does not suggest the way to control a data storage device by determining the timing of when to perform what in a period of time as in a schedule ((Applicant’s remark page 8, third paragraph).
  	(c) 	Furthermore, claim 1 recites “determining, using an artificial neural network in the data storage device and based on the set of operating parameters as input to the artificial neural network, timing of workload operations”. In contrast, Par. [0063] of Ping states “the AI system 216 may be configured to dynamically change one or more of the operating or operational parameters 238”. Thus, “operational parameters 238” are seen the output of the AI system of 216 of Ping. Thus, the “operational parameters 238” do not meet the recited “operating parameters” that is determine to “identify an operating condition of the data storage device” and used as input to an artificial neural network in determining timing of workload operations (Applicant’s remark page 9, last paragraph).
 	(d)  Other references, such as Ki (2019/0179685), Kohler (2009/0141575), Venkatesh (2021/0019633), Abeloe (10,242,665), Bang (2021/0064054), Pfeiffer (2021/0056323), etc., are insufficient to cure the fundamental deficiencies of Ping, Fillingim and Wyatt. Thus, the pending claims are seen patentable (Applicant’s remark page 10).

	With respect to (a), Examiner disagrees and would like to emphasize that the reference of Wyatt discloses a method for thermal management of a memory device wherein one or more thermal sensors sends a signal to a thermal control module indicating that a pre-determined temperature threshold for a memory device or devices has been reached. The thermal control module may then begin tracking memory thermals or initiate thermal management operations based on the signal and history of memory device temperatures over time (abstract), this clearly implies the operation schedule that is configured to optimize performance of the storage memory or storage device as being contended by Applicant’s counsel.  In addition, Examiner would like to point out at para.[0052], lines 1 et seq., Wyatt further indicates the runtime control module 207 may compute additional memory access rate limits based on temperature readings of the memory device 203 by the thermal sensor 202 over time. In other words, runtime control module 207 may log temperature over time to generate historical trend information for use in computing memory access rate limits. The method and system of Wyatt comprises optimizing performance of the memory device within a thermal constraint considered as a threshold, for example, temperature control apparatus 200 may calibrate thermal responses according to thermal characteristics of the memory device and its environment. When a temperature threshold value has been sensed, temperature control apparatus 200 may automatically adjust the memory access rate limits to the memory device in order optimize performance within known thermal constraints (para 0048, lines 1 et seq.), analogous to what has been done by Ping.  Therefore, Wyatt is sufficient to cure the deficiency of Ping in meeting the requirement of “the operation schedule is configured to optimize a performance of the data storage device”.
 	With respect to (b), Examiner disagrees and would like to emphasize that Ping discloses the controlling of a data storage device by determining the timing of when to perform what in a period of time as in a schedule; for example, as stated above in claim 1 rejection, Ping discloses the memory storage device may dynamically changes a set of operational parameters in response to the thermal management setting determined by the artificial intelligence system” (para 0007, lines 1 et seq.) suggests that the method determines the set of operational parameters that determines the performance and/or power consumption of the memory storage device #204 (para 0057). The performance and/or power consumption may be considered as an operating condition of the memory storage device).  In addition, Ping further discloses  the controller processor #214 determines/schedules data accesses or garbage operation (para 0063)), and using an artificial intelligence system the memory storage device included in the memory storage device (para 0007), which includes a neural network (para 0038) considered as an artificial neural network (paras 0005 and 0059), performs a number of functions, including changing the speed of access operations, postponing the garbage collection, or pre-fetching data (para 0063, lines 1 et seq.) in response to a change from the set of operational parameters to a new set of operational parameters #238 (para 0063)), and managing heat generated by the memory storage device #204 to schedule speed of data accesses or garbage collection (paras 0063 and 0065). Data accesses are data access operations, and since speed of data accesses or garbage collection proportional to time; thereby, the speed includes timing of workload operations or garbage collection operations. The data accesses, which are considered as workload operations, are from the processor #102 (para 0029)), for changing the speed of access operations, postponing the garbage collection, or pre-fetching data represents an operation schedule; and the actions of changing the speed of access operations, postponing the garbage collection, or pre-fetching data indicates that the above schedule may be generated for the operations above in a period of time (paras 0063 and 0065; see also the Abstract)).  In addition, Ping clearly discloses his neural network is configured to predict a particular temperature of the memory storage device during a subsequent period of time, and the thermal management setting is selected based, at least in part, upon the particular temperature during the subsequent period of time (e.g. see Ping, claim 2 and claim 4).
 	With respect to (c), Examiner disagrees and would like to emphasize that the “operational parameters 238” meets the recited “operating parameters” that is determine to “identify an operating condition of the data storage device” and used as input to an artificial neural network in determining timing of workload operations; for example, Ping discloses at para.[0057], lines 1 et seq., that the operational parameters 238 may include such things as a size of a read/write unit, a size of an erase unit, a size of a read buffer, and a size of a write buffer, a throttling threshold, an amount of memory cell utilization, a cache size and a frequency of garbage collection. In various embodiments, these operational parameters 238 may affect, at least in part, the performance and/or power consumption of the memory storage device 204 and known to be used as variable or inputs to the artificial neural network. As a result, these operational parameters 238 may affect the amount of heat generated by the memory storage device 204 or workload as being contended by Applicant’s counsel.
   	With respect to (d), Examiner would like to further emphasize that in considering a 35 USC 103 rejection, it is not strictly necessary that a reference or references explicitly suggest the claimed invention (this is tantamount to a 35 USC 102 reference if the modifications would have been obvious to those of ordinary skill in the art.  It has been held that the test of obviousness is not whether the features of a secondary reference may be bodily incorporated into the primary references' structure, nor whether the claimed invention is expressly suggested in any one or all of the references; rather, the test is what the combined teachings of the reference would have suggested to those of ordinary skill in the art.  See In re Keller et al., 208 U.S.P.Q 871. 

16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 

	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL CTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


	Conclusion

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TVT/July 15, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135